Citation Nr: 1827877	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-19 302	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to October 1968 with service in the Republic of Vietnam from December 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in March 2016.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  The issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The Veteran has been afforded two VA examinations to address his claimed psychiatric disorder.  Both examiners determined that the Veteran did not have a diagnosis of PTSD.  However, neither examiner provided an opinion on the etiology of the Veteran's other diagnosed psychiatric disorders, including alcohol dependence, alcohol-induced mood disorder, and depression.  Further, they did not provide an opinion on etiology based on the consistent diagnoses of PTSD.  In light of these deficiencies, the claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Bakersfield or Tampa VA Medical Centers and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner (VA psychiatrist or psychologist or contract equivalent) to address the nature and etiology of his claimed psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed.

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process (January 2010 to the present).  The examiner must specifically state if the Veteran has a diagnosis of PTSD according to DSM-IV criteria.  In determining whether he has a diagnosis of PTSD, the examiner should specifically address the multiple PTSD diagnoses from the VA psychiatrist and the May 2011 letter from the VA LMFT.  

For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service, including his service during the Vietnam Counter Offensive and resulting fear of hostile military action.  The examiner must specifically address (1) May 2011 positive opinion from the VA LMFT and (2) the Veteran's reports of continuous psychiatric symptoms since service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


